PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
INDIAN INSTITUTE OF SCIENCE
Application No. 16/525,968
Filed: 30 Jul 2019
For COMPLIANT MECHANISM FOR SIMULATING ENDOSCOPY

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed on June 7, 2022 pursuant to 37 C.F.R. §§ 1.55(e) and 1.78(e) to accept an unintentionally delayed priority claim to prior-filed foreign application number 2017410037331 and to accept an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to international application number PCT/IB2018/0505982 set forth in a corrected/updated Application Data Sheet (ADS) filed concurrently with this petition.   

A supplement to the petition was received on June 17, 2022.

The petition pursuant to 37 C.F.R. §§ 1.55(e) and 1.78(e) is GRANTED.

As a preliminary matter, a petition to withdraw this application from issuance was filed on June 17, 2022 and Office records show the petition was granted via the mailing of a decision on August 15, 2022.

Turning to the petition pursuant to 37 C.F.R. § 1.55(e), 
a petition under 37 C.F.R. § 1.55(e) to restore the right of priority to a prior provisional application requires:

The priority claim under 35 U.S.C. 119(a) through (d) or (f), 365(a) or (b), or 386(a) or 386(b) in an application data sheet (§1.76(b)(6)), identifying the foreign application to which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing, unless previously submitted;

A certified copy of the foreign application, unless previously submitted or an exception in paragraph (h), (i), or (j) of this section applies;

The petition fee as set forth in §1.17(m); and,

A statement that the entire delay between the date the priority claim was due under this section and the date the priority claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

37 C.F.R. § 1.55(c)(4) requires a statement that the entire delay between the date the priority claim was due under this section and the date the priority claim was filed was unintentional.  

Since the statement contained in this petition varies from the language required by 37 C.F.R. § 1.55(e)(4), the statement contained in this petition is being construed as the statement required by 37 C.F.R. § 1.55(e)(4) and Petitioner must notify the Office if this is not a correct interpretation of the statement contained in this petition.

A corrected/updated ADS which properly identifies the foreign application to which priority is claimed was received on June 7, 2022, along with both the petition fee and a statement that is being construed as the required statement of unintentional delay.   

Each of the four requirements of 37 C.F.R. § 1.55(e) has been satisfied.

Turning to the petition pursuant to 37 C.F.R. § 1.78(e), a petition for acceptance of a claim for delayed priority under 37 C.F.R. § 1.78(e) is only applicable to those applications filed on or after November 29, 2000.  Further, the petition is appropriate only after the expiration of the period specified in 37 C.F.R. 1.78(d)(3)(ii).  In addition, the petition under 37 C.F.R. 1.78(e) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. 120 and paragraph 37 
	C.F.R. § 1.78(d)(2) to the prior-filed application, unless 
	previously submitted;
(2)  the petition fee set forth in 37 C.F.R. §  1.17(m); and,
(3)  a statement that the entire delay between the date the 
benefit claim was due under paragraph (d)(3) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

37 C.F.R. § 1.78(e)(3) requires a statement that the entire delay between the date the benefit claim was due under paragraph (d)(3) of this section and the date the benefit claim was filed was unintentional.  Since the statement contained in this petition varies from the language required by 37 C.F.R. 
§ 1.78(e)(3), the statement contained in this petition is being construed as the statement required by 37 C.F.R. § 1.78(e)(3), and Petitioner must notify the Office if this is not a correct interpretation of the statement contained in this petition.

A corrected/updated ADS which properly identifies the international application to which priority is claimed was received on June 7, 2022, along with both the petition fee and a statement that is being construed as the required statement of unintentional delay.   

Each of the three requirements of 37 C.F.R. § 1.78(e) has been satisfied.

Petitioner is advised that this decision grants the petition to accept the unintentionally delayed claim for priority to the prior foreign application because the requirements of 37 C.F.R. § 1.55(e) and the formal requirements for priority (see M.P.E.P § 213.02) have been met.  This acceptance should not be construed as meaning that this application is entitled to priority to the prior-filed application.  Whether a claimed invention in a nonprovisional application is entitled to priority to the filing date of a foreign application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP § 216.

Similarly, Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application because the petition requirements of 37 C.F.R. § 1.78(e) and the formal requirements for claiming domestic benefit (see MPEP § 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed application.  Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP § 211.05.

The Technology Center will be notified of this decision, so that this application can receive further processing in due course.  The Examiner will note that a RCE was filed on June 17, 2022.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.3  



/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions

Encl. Corrected Filing Receipt





    
        
            
        
            
        
            
        
            
    

    
        1 Application number 201741003733 was filed in India on February 1, 2017.
        2 International application number PCT/IB2018/050598 was filed with the International Bureau on January 31, 2018.
        3 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.